      Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 ERIN CARTER                                                                CIVIL ACTION

 VERSUS                                                                     NO. 19-9651

 ST. TAMMANY PARISH SCHOOL                                                  SECTION M (1)
 BOARD, et al.

                                           ORDER & REASONS

        Before the Court is the motion of defendants St. Tammany Parish School Board (the

“School Board”) and Amy T. Burns (together, “Defendants”) for summary judgment.1 Plaintiff

Erin Carter opposes the motion.2 Having considered the parties’ memoranda, the record, and the

applicable law, the Court issues this Order & Reasons granting the motion for summary judgment

and dismissing the case with prejudice.

I.      BACKGROUND

        This case arises from an alleged wrongful termination in violation of the Family and

Medical Leave Act (“FMLA”) and the Americans with Disabilities Act (“ADA”). Carter allegedly

suffers from chronic migraines which impedes her ability to work. In 2012, the School Board

hired Carter as a teacher.3 Her employment with the School Board was governed by a collective

bargaining agreement (the “CBA”) entered into by the School Board and the St. Tammany

Federation of Teachers and School Employees.4 Defendants maintain that every employee,

including Carter, received a copy of this agreement.5


        1
          R. Doc. 37.
        2
          R. Doc. 41.
        3
          R. Docs. 1 at 2; 8 at 4; 37-4 at 12.
        4
          R. Doc. 37-3 at 1-2.
        5
          Id. at 2. In her memorandum in opposition, Carter states that she never received a copy of the CBA. R.
Doc. 41-1 at 2. Carter’s unsworn opposition, however, cannot be considered as summary judgment evidence.
Unsubstantiated assertions, conclusory allegations, and merely colorable factual bases are insufficient to defeat a
      Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 2 of 14




         By her own request, Carter transferred to Pitcher Junior High in Covington, Louisiana, for

the 2015-2016 school year.6 Despite her lack of experience in the sport, Carter agreed to sponsor

the dance team during her first year.7 For the 2016-2017 school year, Carter was assigned to teach

seventh grade math and sponsor the dance team.8 Once the school year commenced, she learned

she was also assigned to teach the class, “Journeys to Career.”9 The School Board did not assign

a paraprofessional to the Journeys to Career class even though Carter alleges that “[t]he students

in this class were classified as ‘mild to moderate,’ which required them to have a para-professional

assigned to each classroom that these students were in.”10 Carter says she made repeated requests

for a paraprofessional to be assigned to help her in the classroom.11 The School Board responded

that paraprofessionals are assigned based on the needs of the students outlined in their

individualized education plans.12

         Carter alleges that she suffers from a serious medical condition – “intense and debilitating

migraines.”13 On April 24, 2017, Carter “became very ill at school and became sick in the ladies

restroom.”14 That same day Carter spoke to a physician who treated her.15



motion for summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); Little v. Liquid
Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994); Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994).
         6
           R. Doc. 1 at 2.
         7
           Id. Over the summer of 2016, Carter alleges that she reached out to principal Burns to inform her that she
would need scheduling accommodations to take care of her son who has epilepsy. Id. at 3. Carter states that during
this conversation Burns did not inform her of her rights under the FMLA nor was she told to discuss the issue with
human resources. Id. On the record before the Court, however, Carter never attempted to take FMLA leave on account
of her son’s epilepsy nor has she provided any evidence of these communications. Therefore, these alleged facts
cannot support her FMLA claim.
         8
           R. Doc. 1 at 3.
         9
           Id.
         10
            Id. at 4.
         11
            R. Doc. 15 at 3.
         12
            R. Docs. 8 at 5; 37-1 at 3. Carter alleges that her assignment to this class was “motivated in part by her
request to the Assistant Principal that she be excused for a certain number of days due to her son’s serious medical
condition, specifically, epilepsy.” R. Doc. 1 at 4. Again, Carter has not provided any evidence to support this claim
or shown how her son’s epilepsy relates to the claims brought before this Court.
         13
            Id. at 5.
         14
            Id.
         15
            Id.

                                                          2
      Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 3 of 14




       On April 25, 2017, Carter did not return to work and alleges that she called the School

Board multiple times and faxed her doctor’s paperwork to the School Board.16 She sent the

paperwork for “Sabbatical Medical Leave” and “Extended Sick Leave” to her doctor.17 Dr. Gerald

Sparks filled out the “Medical Form for Extended Sick Leave” which requested that Carter be

allowed leave from April 25, 2017, to May 24, 2017.18 In his attached letter, Sparks stated:

       It is my medical opinion that Erin “Erin” Carter requires extended sick leave due
       to intractable migraines. She is pending further treatment with the specialist and is
       currently unable to work. Projected return to work date May 24, 2017[.] If you
       have any questions or concerns, please don’t hesitate to call.19

The following day, April 26, 2017, Carter sent a letter to Burns stating that she had become

seriously ill and could not work, but had secured a substitute for her classes.20

       On April 27, 2017, associate superintendent Peter Jabbia reviewed Carter’s request for

extended sick leave and determined that she did not qualify under La. R.S. 17:1202.21 On April

28, 2017, Carter followed up by email requesting a confirmation of the receipt of her request.22

On May 1, 2017, Amy Ortiz in human resources emailed Carter informing her of Jabbia’s decision

that she did not qualify for sick leave, but that she did qualify for medical leave without pay.23

Ortiz attached the application for leave without pay to the email, but Carter did not fill it out.24

       On May 4, 2017, Carter sent an email to Ortiz, Burns, Jabbia, superintendent W.L. “Trey”

Folse, assistant superintendent Michael Cossé, and Regina Sanford requesting a review of the

denial of her request for extended sick leave and attaching additional medical documentation.25


       16
          R. Docs. 1 at 5; 41-1 at 8.
       17
          R. Doc. 1 at 5.
       18
          R. Docs. 1 at 6; 37-3 at 5.
       19
          R. Doc. 37-3 at 6.
       20
          R. Doc. 1 at 6.
       21
          R. Docs. 37-3 at 2; 37-3 at 4.
       22
          R. Doc. 37-3 at 9.
       23
          R. Doc. 1 at 6.
       24
          R. Docs. 37-2 at 2; 37-3 at 2. See also R. Doc. 41-1 at 1 (“Carter failed to sign the offer.”).
       25
          R. Docs. 1 at 6; 37-3 at 7-8.

                                                          3
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 4 of 14




She wrote, “It was very disheartening to receive the email I received Monday. This week alone I

have had a neurology appointment, 2 days at Children’s Hospital, and a psychology

appointment.”26

       On May 10, 2017, Jabbia reviewed the second request for paid leave and denied it.27 Carter

received another email from Ortiz explaining that her condition did not meet the requirements for

extended sick leave, but she was entitled to leave without pay.28 Specifically, the email stated:

“Although you are not eligible for extended sick leave based on the information received, you are

eligible for a medical leave without pay. If you are unable to return to work please complete the

attached application and return [it] to Human Resources.”29 Carter never submitted the request for

leave without pay.30 Therefore, the School Board considered her to have taken an unauthorized

leave of absence starting on April 25, 2017.31 Defendants allege that Burns attempted to contact

Carter on multiple occasions without success.32

       Folse sent a “Job Assurance” letter to Carter stating that she would be employed for the

2017-2018 school year.33 For the week of May 16, 2017, Carter informed Burns and the assistant

principal that she would be unable to work due to her medical condition.34 On May 24, 2017,

Carter was referred to the insurance department to help her fill out disability paperwork.35




       26
          R. Doc. 37-3 at 7.
       27
          Id. at 2.
       28
          R. Docs. 8 at 2-3; 37-3 at 2.
       29
          R. Docs. 37-3 at 7; 41-1 at 2.
       30
          R. Docs. 8 at 6; 41-1 at 1.
       31
          R. Doc. 37-2 at 2.
       32
          R. Doc. 37-4 at 5. Carter disputes this fact as unsupported by evidence. R. Doc. 41-1 at 1.
       33
          R. Docs. 1 at 7; 8 at 9.
       34
          R. Doc. 1 at 7.
       35
          Id. at 7-8.

                                                        4
       Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 5 of 14




         On June 6, 2017, a letter was allegedly sent to Carter informing her of a June 13, 2017 just-

cause hearing to determine whether she should be terminated.36 Carter alleges that she never

received the letter, and, as a result, did not attend the hearing.37 On June 13, 2017, Burns sent a

letter to Folse recommending Carter’s termination for failure to appear at the hearing.38 Burns

also wrote that Carter should be terminated because she was on an “[u]nauthorized leave of

absence – since April 25, 2017,” she had a “[n]on-sanctioned school fundraiser – for dance team

without administrative approval,” and she struggled with “[g]radebook compliance – multiple

issues regarding the number of grades and lack of grades; inconsistency.”39                             It was also

recommended that a second administrative hearing be held to investigate further and review

Carter’s status as an employee.40

         Cossé wrote to Carter setting another just-cause hearing on June 26, 2017.41 Carter

attended the hearing, conducted by Cossé, which investigated Carter’s “unauthorized leave,

grading irregularities, and mishandling of a school fundraiser.”42 After the hearing, Cossé wrote

a letter to Folse recommending Carter’s termination from employment while giving her the right




         36
             R. Docs. 1 at 8; 37-4 at 1, 5. The letter is referenced in contemporaneous correspondence in the record but
is not itself a part of the record.
          37
             R. Doc. 1 at 8.
          38
             R. Docs. 1 at 8; 37-4 at 5.
          39
             R. Doc. 37-4 at 5. The mishandling of the dance fundraiser allegedly involved parents turning in money
to the school’s front office instead of directly to Carter. See id. at 14-16.
          40
             R. Docs. 37-2 at 3; 37-4 at 2.
          41
             R. Docs. 1 at 9; 37-4 at 4.
          42
             R. Doc. 37-4 at 2. On July 12, 2017, Carter wrote to Cossé “that the hearing that occurred on June 26th did
not include any claim or assertion of poor performance. I have not ever been told or accused of poor performance.”
Id. at 11. Carter reiterates this position in her opposition to summary judgment, stating that she was “NEVER told,
informed, accused of, alleged poor performance. Defendant’s has [sic] not provided documentation or evidence to
support allegation. These are false claims.” R. Doc. 41-1 at 1. Carter demanded her right to a hearing on this specific
issue. R. Doc. 37-4 at 11. On July 17, 2017, Cossé responded that “poor performance was in fact discussed in your
hearing of June 26, 2017 regarding grading irregularities and mishandling of a fundraiser under your responsibility.”
Id. at 10. Carter admits in her opposition that “Michael Cosse questioned the fundraiser and gradebook stating those
were ‘Side Items,’” but she maintains that he “[n]ever mentioned poor performance.” R. Doc. 41-1 at 5-6.

                                                           5
      Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 6 of 14




to resign by July 5, 2017.43 Folse accepted the recommendation that Carter should be terminated

and notified her.44 Upon Carter’s failure to resign, she was officially terminated on July 5, 2017.45

        On March 15, 2018, Carter received a right-to-sue letter from the Equal Employment

Opportunity Commission after she exhausted her administrative remedies.46 Carter has not

responded to Defendants’ interrogatories and request for production of documents served on

December 19, 2019.47 In her opposition, Carter asserts that “[o]n August 27, 2020, Plaintiff,

proceeding Pro se, submitted 84 pages of evidence to the Courts and Defendant’s [sic], as well as

a Plaintiff’s Witness List and Exhibit Lists, which may be called at trial on this matter.”48 Carter

did file her witness and exhibit list on August 28, 2020,49 but there were no documents or evidence

attached to this submission and the “84 pages of evidence” appear nowhere else in the summary-

judgment record or on the Court’s docket.

II.     PENDING MOTION

        Defendants argue that Carter cannot prevail on either of her claims because she cannot

show she was denied an FMLA request for medical leave without pay or suffers from a disability

under the ADA.50 They contend that Carter’s failure to fill out the form for medical leave without

pay left her in an unauthorized-leave status for over a month.51 Combining such absence with her

poor performance, gradebook issues, and mishandling of a school fundraiser, Defendants argue

that termination was justified.52 They state that Carter cannot recover under the FMLA because


        43
          R. Docs. 1 at 9; 8 at 10; 37-4 at 2.
        44
          R. Doc. 37-4 at 2, 7.
       45
          Id. at 8-9.
       46
          R. Doc. 15 at 3.
       47
          R. Doc. 37-1 at 2. Carter acknowledges that “there remain outstanding responses and answers due since
December 19, 2019. Plaintiff is aware there are responses and answers due [from] both parties.” R. Doc. 41-1 at 7.
       48
          R. Doc. 41 at 4. See also R. Doc. 41-1 at 7, 9.
       49
          R. Doc. 33.
       50
          R. Doc. 37-1 at 2.
       51
          Id.
       52
          Id. at 2-3.

                                                        6
        Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 7 of 14




she has not proven that she has a “serious health condition” as defined by that statute.53 Similarly,

Defendants contend that she cannot present a prima facie case of discrimination under the ADA

because she has not proven that she has a disability, was terminated because of the disability, and

was treated less favorably than a non-disabled employee.54

         In opposition, Carter argues that summary judgment is premature because discovery is

ongoing and there are genuine issues of material fact.55 Specifically, Carter points out that

Defendants have not deposed Burns nor attached an affidavit signed by her.56 She asserts that the

evidence must be construed in the light most favorable to the nonmoving party and argues that she

has submitted evidence to the Court that would defeat a motion for summary judgment.57

III.     LAW & ANALYSIS

       A. Summary Judgment Standard

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the




         53
            Id. at 9-10.
         54
            Id. at 6-8.
         55
            R. Doc. 41-1 at 7.
         56
            Id. at 11.
         57
            Id. at 7, 11.

                                                 7
      Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 8 of 14




conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson, 477 U.S. at 248. The substantive law identifies which facts are

material. Id. Material facts are not genuinely disputed when a rational trier of fact could not find

for the nonmoving party upon a review of the record taken as a whole. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); EEOC v. Simbaki, Ltd., 767 F.3d 475, 481

(5th Cir. 2014). In ruling on a summary-judgment motion, a court may not resolve credibility

issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530

F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the evidence, review the facts,

and draw any appropriate inferences based on the evidence in the light most favorable to the party

opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656-57 (2014); Daniels v. City

of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws reasonable inferences in

favor of the nonmovant “when there is an actual controversy, that is, when both parties have

submitted evidence of contradictory facts.” Little, 37 F.3d at 1075 (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine issue of material fact, the

nonmovant must articulate specific facts showing a genuine issue and point to supporting,

competent evidence that may be presented in a form admissible at trial. See Lynch Props., Inc. v.

Potomac Ins. Co., 140 F.3d 622, 625 (5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such

facts must create more than “some metaphysical doubt as to the material facts.” Matsushita, 475

U.S. at 586. When the nonmovant will bear the burden of proof at trial on the dispositive issue,



                                                  8
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 9 of 14




the moving party may simply point to insufficient admissible evidence to establish an essential

element of the nonmovant’s claim in order to satisfy its summary-judgment burden. See Celotex,

477 U.S. at 322-25; Fed. R. Civ. P. 56(c)(1)(B). Unless there is a genuine issue for trial that could

support a judgment in favor of the nonmovant, summary judgment must be granted. See Little, 37

F.3d at 1075-76.

   B. Analysis

       1. Carter does not have a viable claim for interference or retaliation under the Family
          and Medical Leave Act.

       Carter alleges that Defendants interfered with her rights under the FMLA by failing to

inform her of her statutory rights and retaliated against her for attempting to assert such rights.58

The FMLA “entitles eligible employees to take up to 12 work weeks of unpaid leave per year.”

Coleman v. Ct. of Appeals of Md., 566 U.S. 30, 34 (2012). The FMLA was enacted in part to

remedy “inadequate job security for employees who have serious health conditions that prevent

them from working for temporary periods.” 29 U.S.C. § 2601(a)(4). When a serious health

condition “makes the employee unable to perform the functions of the position of such employee,”

the employee “shall be entitled to a total of 12 workweeks of leave during any 12-month period.”

Id. § 2612(a)(1)(D). “It shall be unlawful for any employer to interfere with, restrain, or deny the

exercise of or the attempt to exercise, any right provided under this subchapter.” Id. § 2615(a)(1).

To establish a prima facie case of interference under the FMLA, the employee must show (1) she

was an eligible employee; (2) her employer was subject to FMLA requirements; (3) she was

entitled to leave; (4) she gave proper notice of her intention to take FMLA leave; and (5) her

employer denied her the benefits to which she was entitled under the FMLA. DeVoss v. Sw.

Airlines Co., 903 F.3d 487, 490 (5th Cir. 2018).


       58
            R. Doc. 1 at 10-12.

                                                   9
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 10 of 14




        Carter has not shown she was entitled to FMLA leave because she has not proven she has

a “serious health condition.” The statute defines “serious health condition” as “an illness, injury,

impairment, or physical or mental condition that involves … continuing treatment by a health care

provider.” 29 U.S.C. § 2611(11). “Continuing treatment” is defined by examples in the Code of

Federal Regulations. 29 C.F.R. § 825.115. For instance, continuing treatment for a chronic

condition requires only two periodic visits per year to a health care provider. Id. § 825.115(c).

“Migraine headaches are considered a ‘serious health condition’ for purposes of the FMLA.”

Graham v. BlueCross BlueShield of Tenn., Inc., 521 F. App’x 419, 422 (6th Cir. 2013). However,

there still must be a showing of continuing treatment. See, e.g., Garcia v. Delta Air Lines, 2019

WL 659424, at *6 (S.D. Fla. Jan. 8, 2019) (holding physician’s direction to take over-the-counter

medications to treat migraines is insufficient to show continuing treatment). For example, a

plaintiff’s testimony, corroborated by her ex-husband’s testimony, that she visited a medical clinic

on a few occasions and received treatment over the phone was insufficient to show a continuing

treatment plan for migraines. See Justice v. Renasant Bank, 2016 WL 6635638, at *5 (N.D. Miss.

Nov. 9, 2016). The court observed that there was “no information concerning when these office

visits took place or how often on a yearly basis they occurred.” Id.

        In the case at bar, Carter has not indicated that she has attempted to receive any additional

treatment for her migraines. The record contains only the April 25, 2017 correspondence from Dr.

Sparks. Therefore, Carter is missing proof of an essential element of her claim, namely, continuing

treatment establishing that she has a serious health condition that would entitle her to FMLA

leave.59 Therefore, summary judgment is appropriate.



        59
           Nor has she demonstrated the requisite length of any alleged incapacity resulting from her migraines to
qualify them as a serious medical condition. See 29 C.F.R. § 825.115(a) (“a period of incapacity of more than three
consecutive, full calendar days”).

                                                        10
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 11 of 14




       Further, when an employee asserts FMLA rights, “[a]n employer may require an employee

to comply with the employer’s usual and customary notice and procedural requirements for

requesting leave, absent unusual circumstances.” 29 C.F.R. § 825.302(d). “This regulation

‘explicitly permits employers to condition FMLA-protected leave upon an employee’s compliance

with the employer’s usual notice and procedural requirements, absent unusual circumstances.’”

Acker v. Gen. Motors, L.L.C., 853 F.3d 784, 789 (5th Cir. 2017) (quoting Srouder v. Dana Light

Axle Mfg., LLC, 725 F.3d 608, 614 (6th Cir. 2013)).

       Even assuming Carter has a “serious health condition” as defined by the FMLA,

Defendants cannot be accused of interfering with Carter’s rights when they (twice) provided the

necessary form to Carter to claim her right to unpaid leave.60 It is undisputed that Carter failed to

fill out and submit the form.61 Employees are required to follow the customs and practices of their

employers when asserting rights under the FMLA. “Where an employee does not comply with the

employer’s usual notice and procedural requirements, and no unusual circumstances justify the

failure to comply, FMLA-protected leave may be delayed or denied.” 29 C.F.R. § 825.302(d).

Such notice and procedural requirements “‘serve an employer’s legitimate business interests in

keeping apprised of the status of its employees and ensuring that it has an adequate workforce to

carry out its normal operations.’” Acker, 853 F.3d at 789 (quoting Twigg v. Hawker Beechcraft

Corp., 659 F.3d 987, 1009 (10th Cir. 2011)). The CBA governing Carter’s employment requires

that a “request for leave under [the family-leave section] must be in writing on an application form

as provided by the Department of Human Resources.”62 Without the completion of its form, the

School Board’s assumption that Carter was taking an unauthorized leave of absence is justified.



       60
          R. Docs. 1 at 6-7; 37-3 at 7-8.
       61
          R. Docs. 8 at 6; 41-1 at 1.
       62
          R. Doc. 37-3 at 17.

                                                 11
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 12 of 14




Where Defendants clearly outlined the steps Carter needed to take an FMLA leave of absence and

provided the means to do so, the only obstacle to obtaining such authorization was Carter’s failure

to fill out the form.

        “Generally, FMLA leave is unpaid leave.” 29 C.F.R. § 825.207(a). “[N]othing in this

subchapter shall require an employer to provide paid sick leave or paid medical leave in any

situation in which such employer would not normally provide any such paid leave.” 29 U.S.C. §

2612(d)(2)(B) (emphasis added). The CBA does not provide greater rights than those outlined in

the FMLA. In the case at bar, the CBA states that “[a]n employee will be entitled to family and

medical leave in accordance with the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., as

amended from time to time.”63 Carter was offered her full rights under the FMLA, and it was her

inaction in not completing the form that resulted in the loss of such rights. Therefore, Carter has

not sustained her summary-judgment burden with respect to her claims of interference or

retaliation in violation of her FMLA rights.

        2. Carter cannot prove she has a “disability” as defined by the Americans with
           Disabilities Act.

        “The ADA is a federal antidiscrimination statute designed to remove barriers which prevent

qualified individuals with disabilities from enjoying the same employment opportunities that are

available to persons without disabilities.” Taylor v. Principal Fin. Grp., Inc., 93 F.3d 155, 161

(5th Cir. 1996). The ADA prohibits employers from discriminating “against a qualified individual

on the basis of disability in regard to ... discharge,” among other things. 42 U.S.C. § 12112(a).

Such discrimination includes “not making reasonable accommodations to the known physical or

mental limitations of an otherwise qualified individual with a disability who is an applicant or

employee.” Id. § 12112(b)(5)(A).


        63
             Id. at 16.

                                                12
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 13 of 14




       To establish a prima facie discrimination claim under the ADA, a plaintiff must prove (1)

she has a disability, or was regarded as disabled; (2) she was qualified for the job; and (3) she was

subject to an adverse employment decision on account of her disability. Cannon v. Jacobs Field

Servs. N. Am., Inc., 813 F.3d 586, 590 (5th Cir. 2016) (citing EEOC v. LHC Grp., Inc., 773 F.3d

688, 697 (5th Cir. 2014)).

       The ADA defines a “disability,” with respect to an individual, as “(A) a physical or mental

impairment that substantially limits one or more major life activities of such individual; (B) a

record of such impairment; or (C) being regarded as having such an impairment ….” 42 U.S.C. §

12102(1). A court looks to whether an individual’s impairment “substantially limits” her “ability

‘to perform a major life activity as compared to most people in the general population.’” Cannon,

813 F.3d at 591 (quoting 29 C.F.R. § 1630.2(j)(1)(ii)). “[M]ajor life activities include, but are not

limited to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” 42 U.S.C. § 12102(2)(A).

       Carter asserts claims under the ADA for wrongful termination and for failing to

accommodate her by (1) not allowing her to take time off and (2) not providing her with a

paraprofessional to assist her in the classroom.64 Defendants are correct in asserting that Carter

has not provided evidence of a disability under the ADA. Again, in her opposition, Carter refers

to “84 pages of evidence” as support for her claims, but the Court has searched the record in vain

for this evidence; it is nowhere to be found. Besides the single letter from Dr. Sparks, there is no

evidence in the record about Carter’s migraines, much less evidence that her migraines prevent her

from performing a “major life activity as compared to most people in the general population.” The



       64
            R. Doc. 15 at 2-3.

                                                 13
     Case 2:19-cv-09651-BWA-JVM Document 43 Filed 03/29/21 Page 14 of 14




School Board offered Carter assistance in filling out her disability paperwork,65 but there is no

indication she took any further steps. While medical corroboration is not required at the summary-

judgment stage, there must be some level of proof to support Carter’s claimed disability. Williams

v. Tarrant Cty. Coll. Dist., 717 F. App’x 440, 448 (5th Cir. 2018). The Fifth Circuit held an

individual did meet her summary-judgment burden to show an issue of genuine fact as to whether

she had a disability when she submitted a detailed declaration outlining “her diagnoses, treatments,

and symptoms since childhood, and elaborat[ing] on some of the recent effects of her ailments.”

Id. at 447. Carter does not provide any evidence approaching this level of detail besides a bare-

bones allegation in her unsworn amended complaint. She does not even provide her own sworn

affidavit in a minimal effort to present some evidence that could create a genuine dispute. Without

any evidence in the record that her migraines rise to the level of a disability, Carter has not borne

her burden on summary judgment with respect to an essential element of her claim for

discrimination under the ADA.

       IV.        CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that the motion of defendants St. Tammany Parish School Board and

Amy T. Burns for summary judgment (R. Doc. 37) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED WITH PREJUDICE.



       New Orleans, Louisiana, this 29th day of March, 2021.



                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE

       65
            R. Doc. 1 at 7-8.

                                                 14
